t c summary opinion united_states tax_court james michael burke and elizabeth ann burke a k a elizabeth ann jacobson petitioners v commissioner of internal revenue respondent docket no 17217-11s filed date james michael burke and elizabeth ann burke a k a elizabeth ann jacobson pro sese christina l cook for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal revenue continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after settlement by the parties of many disputed claimed expense deductions the issues remaining for decision are the allowability of claimed away- from-home employee meal and vehicle mileage expense deductions and gambling_losses background some of the facts have been stipulated and are so found during petitioners lived in minnesota but james michael burke petitioner worked as a union electrician at temporary jobsites in missouri pennsylvania washington and minnesota petitioner’s records and documentation relating to much of his work-related travel are not complete in petitioner also gambled at casinos in wisconsin and washington and he purchased lottery tickets in washington texas and minnesota petitioner’s records relating to his gambling activity are not complete a number continued code applicable for and all rule references are to the tax_court rules_of_practice and procedure of casinos gave to petitioner and submitted to respondent yearend statements reflecting some of petitioner’s gambling activity these statements reflect only the gambling activity for which petitioner used his casino-issued player cards and do not include gambling activity for which he did not use his player cards on their joint federal_income_tax return petitioners reported that petitioner had total gambling winnings for of dollar_figure this dollar_figure in gambling winnings was reflected on a form w-2g certain gambling winnings issued by north quest casino and represented one slot machine jackpot petitioner won on date petitioner’s gambling winnings at other casinos and at north quest other than the august slot machine jackpot were not reported on petitioners’ federal_income_tax return on a schedule a itemized_deductions attached to their tax_return petitioners reported dollar_figure in unreimbursed employee_expenses and dollar_figure in gambling_losses on a form_2106 employee business_expenses attached to their return petitioners reported dollar_figure for petitioner’s meal expenses_incurred while working away from home at his various jobsites under sec_274 this amount was reduced on form_2106 by to dollar_figure in computing his claimed meal expense deduction petitioner used the rates set forth in the federal guidelines for meal and incidental_expenses m ie revproc_2008_59 sec_4 2008_2_cb_857 also on the form_2106 petitioners claimed a deduction for dollar_figure in unreimbursed business vehicle mileage expenses using petitioner’s estimate of big_number business miles driven for his work on audit respondent disallowed all dollar_figure claimed on petitioners’ schedule a as unreimbursed employee_expenses and the dollar_figure petitioners claimed as gambling_losses in light of these adjustments if sustained it would be more advantageous for petitioners to use the standard_deduction therefore respondent on audit allowed petitioners a dollar_figure standard_deduction in lieu of the other itemized_deductions reflected on petitioners’ schedule a that respondent allowed after settlement there are left for our resolution only disputed expenses claimed by petitioners for away-from-home meal expenses of dollar_figure vehicle mileage expenses of dollar_figure and gambling_losses of dollar_figure discussion sec_162 generally allows deductions for ordinary and necessary trade_or_business_expenses taxpayers however have a responsibility to maintain adequate_records to substantiate the amounts and purpose of claimed deductions sec_6001 sec_1_6001-1 income_tax regs under sec_274 and the regulations thereunder heightened taxpayer substantiation and documentation requirements apply to expenses for business travel away from home including meal and vehicle mileage expenses sec_1 5t a temporary income_tax regs fed reg date taxpayers are to maintain records and documentation which are sufficient to establish each element of a claimed away-from-home business travel expense-- amount time place and business_purpose sec_1_274-5t temporary income_tax regs supra taxpayers are to maintain account books diaries statements of expenses and other documentation to establish each required element on account of petitioner’s poor records and documentation relating to the remaining claimed expense deductions at issue no shift in the burden_of_proof under sec_7491 applies and petitioners bear the burden of substantiating the disputed meal and vehicle mileage expenses and gambling_losses see rule a meal expenses in lieu of substantiating the cost of every meal taxpayers may use the government-provided m ie rates to estimate unreimbursed meal and incidental_expenses for days working away from home on business revproc_2008_59 sec_4 taxpayers however are still required to substantiate the time place and business_purpose of the away-from-home travel to qualify for the m ie daily meal expense deduction as explained on their tax_return petitioners reported a total of dollar_figure in business-related away-from-home meal expenses no explanation has been provided as to how that amount was calculated at trial petitioner introduced into evidence a summary meal expense sheet for which petitioners prepared for trial and which reflects for petitioner a total of days away from home and a total of dollar_figure for petitioner’s away-from-home meal expenses using a daily dollar_figure m ie rate which reduced by would support an away-from-home meal expense deduction for petitioners of approximately dollar_figure on brief respondent acknowledges that petitioners have submitted sufficient evidence to substantiate the time place and business_purpose for business- related away-from-home workdays for petitioner in and total away-from- home meal expenses of dollar_figure using the daily dollar_figure m ie rate or a deduction of dollar_figure after the limitation of sec_274 petitioners have not submitted credible documentation to substantiate a deduction for business-related away-from-home meal expenses for petitioner for in excess of the dollar_figure which respondent would now allow before the reduction required by sec_274 for example petitioners’ summary meal sheet submitted at trial lists a number of business trips for petitioner to cities a few hours from petitioners’ minnesota home which would not require an overnight stay petitioners seek to corroborate the business nature of a winter trip to texas by providing lottery tickets purchased in texas the purchase in texas in winter of lottery tickets is just as suggestive of a vacation trip as of a business trip we sustain respondent’s disallowance of claimed meal expenses relating to petitioner’s away-from-home business travel in excess of the dollar_figure to which respondent now agrees vehicle mileage expenses as stated taxpayers may deduct as ordinary and necessary business_expenses vehicle mileage expenses if they satisfy the substantiation requirements of sec_274 and petitioners claim big_number business miles and a dollar_figure deduction for the calendar petitioners submitted at trial reflected only sparse travel information and indicated a total of only big_number miles a mileage summary sheet petitioners introduced at trial reflects big_number miles the brief notations in petitioner’s calendar are inadequate and do not indicate a beginning point location destination or business_purpose for petitioner’s trips the notations indicate only a figure which petitioners claim is the business miles driven each day and estimated odometer readings for some of the days on which petitioner claims to have made business trips in petitioner’s calendar does not indicate any mileage some of the entries in the calendar contradict entries on petitioners’ mileage summary sheet where a taxpayer lists mere mileage and does not have credible contemporaneous_records of people and places visited trip purpose and business conducted we may conclude that the substantiation requirements of sec_274 have not been satisfied lysford v commissioner tcmemo_2012_41 as we do in this case we sustain respondent’s disallowance of the additional dollar_figure in vehicle mileage expenses petitioners claimed gambling_losses gambling_losses incurred by taxpayers engaged in the trade_or_business of gambling are allowable in computing adjusted_gross_income under sec_62 however gambling_losses incurred by a casual gambler such as petitioner are allowable only as itemized_deductions in calculating taxable_income see sec_63 d 25_tc_106 shollenberger v commissioner tcmemo_2009_306 casual gamblers are allowed to deduct losses from gambling as itemized_deductions but only to the extent of their gross winnings from gambling sec_165 292_f2d_630 5th cir as we have explained to permit a casual gambler to net all wagering gains or losses throughout the year would intrude upon if not defeat or render superfluous the careful statutory arrangement that allows deduction of casual gambling_losses if at all only as itemized_deductions subject_to the limitations of sec_165 see shollenberger v commissioner tcmemo_2009_306 we have held that a worksheet showing partial winnings a letter from a casino and oral testimony are not necessarily sufficient to support claimed gambling_losses laplante v commissioner tcmemo_2009_226 before trial petitioners submitted to respondent additional documentation relating to petitioner’s gambling activity however that documentation indicates significantly greater gambling income for petitioner than the dollar_figure reported on petitioners’ tax_return respondent however does not seek to increase petitioner’s income by the apparent additional unreported gross gambling income without better records and documentation we disallow the dollar_figure in gambling_losses petitioners claim in excess of the dollar_figure respondent allowed to reflect the foregoing decision will be entered under rule 2a statement from a wisconsin casino indicates that in petitioner realized in that casino gross gambling winnings of dollar_figure on wagers of dollar_figure neither the gross winnings nor the related wagering expenses were reported by petitioners on their federal_income_tax return 3in the light of the adjustments we sustain it may be more advantageous for petitioners to be allowed the dollar_figure standard_deduction in lieu of schedule a itemized_deductions
